One of the grounds specified in the petition for the removal of the appellant from his office of administrator is that he has not properly invested or deposited the fund constituting the estate. *Page 263 
The evidence tends to show that the fund has not been invested nor deposited in the name of the appellant as administrator or trustee, nor in such a manner as to preserve its identity; but that, on the contrary, and notwithstanding the advice of the judge of the Municipal Court, the appellant has persisted in keeping it deposited in the name of the Capwell Real Estate and Building Bureau, whatever that may be, and that the appellant has been accustomed to draw on the fund, signing his checks as treasurer. We think that this was evidence which would have justified the jury in finding that the appellant was an unsuitable person to be continued in the office of administrator, and hence that it should have been submitted to the jury.
New trial granted, and case remitted to the Common Pleas Division for further proceedings.